DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-11, 18-23, 30-31 and 33 are currently pending. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered. 
 Response to Amendment
Applicant’s amendments, filed 02/26/2021 are acknowledged. Applicant's arguments, filed 02/26/2021 have been fully considered. In view of the amendments to claim 1, the 35 USC 102 (b) rejection of claims 1 and 30 by Kolakowska, the 35 USC 102(b) rejection of claims 1-2, 6-8, 11, 18-21, 23, 30-31 by Beaudoin have all been withdrawn as the references do not teach each of the limitations of the amended claims.  Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
    
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 22 is directed to the composition of claim 7, wherein said composition comprises at least 90% of said glyceride compounds. 
 In the instant case, the metes and bounds of the composition of claim 22 are unclear. The claim from which it depends (claim 7) requires at least 10% ethyl esters and at least 5% phospholipid compounds. Therefore, the maximum amount of glyceride compound that can be added to the composition of claim 7 is 85% or else the composition will exceed 100% total mass (e.g., 90% glyceride + 5% phospholipid + 10% ethyl ester is 105% total mass). 
 Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-11, 23, 30, 31 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breivik (US Patent 5,656,557 published 08/12/1997) and Beaudoin (US2010/0239715 published 09/23/2010).
Applicant is reminded of MPEP 2113 wherein "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the claims are directed to a product comprising (i) a phospholipid compound of the disclosed formula ; (ii) a mixture of glycerides of the disclosed formula; (iii) at least 10% ethyl esters; and (iv) wherein the composition comprises at least 20% omega-3-fatty acid moieties on a weight/weight (w/w) calculated 
Breivik (US Patent 5,656,557 published 08/12/1997) teaches soft gel capsules comprising omega-3-fatty acids derived from fish oil. Breivik exemplifies a 1.4 gram comprising 525 mg eicosapentaenoic acid ethyl ester and 315 mg docosahexaenoic acid ethyl ester (abstract, col. 3 lines 20-30, col. 10 lines 50-65). Said composition comprises at least 80% wt. omega-3 fatty acids, wherein EPA and DHA constitute at least 75% of the total fatty acid, and said EPA and DHA are present in a 1:2 to 2:1 ratio. The amounts of eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester in the soft gel capsule of Breivik corresponds to 69% wt. of the capsule, which reads on the limitation of claim 1. Breivik teaches that said soft gel capsule comprises an advantageous effect on risk factors of cardiovascular diseases (col. 2 lines 50-65). 
However, Breivik does not explicitly teach incorporating a mixture of krill oil phospholipid into the soft gel capsules comprising eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester. Nor does Breivik teach the claimed glyceride components in the soft gelatin capsule. 
  Beaudoin teaches krill phospholipid compositions comprising krill oil, astaxanthin and vitamin E (abstract, [0014]-[0026]). Beaudoin teaches that said krill oil, astaxanthin and vitamin E composition is efficacious to preserve lipids in encapsulated fish oil compositions, as oxidation of said fish oil lipids to peroxide compounds are toxic 
 Beaudoin also teaches a soft gel capsule. Said soft gel capsule comprises ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil  (ii) 2.5% wt. krill oil and (iii) the antioxidants astaxanthin (10% wt.) and vitamin E (alpha tocopherol (5% wt.) (Example 3; [0042]).  As the components astaxanthin, krill oil and vitamin E compose 17.5% of the soft gel composition, the examiner has interpreted that the other 82.5% of the soft gel composition of Beaudoin is a blend of fatty acid ethyl esters enriched in eicosapentaenoic acid (omega-3 fatty acid), docosahexaenoic acid (omega-3-fatty acid) derived from fish oil, similar to that of Breivik above. Beaudoin teaches that following storage of said soft gel capsules after 6 months at room temperature, said capsules comprise an acceptable concentration of lipid peroxides (a PV of 5.0) ([0042]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to stabilize the ethyl esters of eicosapentaenoic acid 
MPEP 2143 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, a composition comprising krill oil, astaxanthin and vitamin E was art-recognized at inhibiting lipid peroxidation of docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester in encapsulated soft gel compositions. Accordingly, said artisan would have readily predicted that applying the krill oil, astaxanthin and vitamin E composition of Beaudoin to the soft gel capsule comprises ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil taught by Breivik would have effectively stabilized the omega-3-fatty acids in the soft gel capsule. 
Next, regarding claims 7-8, Beaudoin teaches said krill oil/astaxanthin composition can preserve lipids in encapsulated fish oil compositions wherein said krill phospholipid is present in up to 25% wt. of the composition. In tables 4-6 of Beaudoin, Beaudoin teaches compositions comprising 25% wt. krill oil, 2% wt. astaxanthin and 73% wt. fish oil. The examiner as interpreted that said compositions in Tables 4-6 of 25% wt. krill oil and 2% wt. astaxanthin must comprise 73% fish oil to arrive at a percent weight of 100% wt., as there are only three components in the composition. Compositions comprising 20% wt. krill oil and 80% wt. fish oil; 10% wt. krill oil, 2% wt. astaxanthin, 87% wt. fish oil or alternatively, 2.5% wt. krill oil and 95% wt. fish oil are 
Therefore, one of ordinary skill in the art prior to the time of invention would have found it prima facie obvious to adjust the amount of phospholipid components in the fish oil soft gelatin capsule of Breivik and Beaudoin to at least 25%w/w in view of Beaudoin, as krill oil composed of 54% phospholipid is effective at preserving fish oil compositions when present in at least 25% wt. of the composition (Beaudoin Tables 4-6).  
It is noted that neither Breivik nor Beaudoin specifically teach wherein the composition comprises at least 50%, or at least 70% w/w phospholipid compounds in the composition (claims 9-10) nor wherein the composition comprises at least 70-90% of said glyceride compounds (claims 21-22), it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of phospholipids components and glyceride components in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid, astaxanthin and vitamin E embraced by the combination of Breivik and Beaudoin.
 The amount of phospholipid compounds and glyceride compounds in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid, astaxanthin and vitamin E embraced by the combination of Breivik and Beaudoin is a result effective parameter that will affect the physical properties of the final composition. Result effective parameters are components that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. 
 Moreover, the combination of Beaudoin and Breivik provide a range of workable conditions to adjust the amount of phospholipid and glyceride compounds in the krill oil and fish oil ethyl ester composition, and thus, it would have been customary for an artisan of ordinary skill to determine the optimal amount of phospholipid and glyceride compounds in the krill oil and fish oil composition to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Claims 1-11, 18-21, 23, 30-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Breivik (US Patent 5,656,557 published 08/12/1997) Bruheim (US2008/0274203 published 11/06/2008) and Beaudoin (US2010/0239715 published 09/23/2010). 
Breivik teaches soft gel capsules comprising omega-3-fatty acids derived from fish oil. Breivik exemplifies a 1.4 gram comprising 525 mg eicosapentaenoic acid ethyl ester and 315 mg docosahexaenoic acid ethyl ester (abstract, col. 3 lines 20-30, col. 10 lines 50-65). Said composition comprises at least 80% wt. omega-3 fatty acids, wherein EPA and DHA constitute at least 75% of the total fatty acid, and said EPA and DHA are present in a 1:2 to 2:1 ratio. The amounts of eicosapentaenoic acid ethyl ester and 
However, Breivik does not explicitly teach incorporating a mixture of krill oil phospholipid into the soft gel capsules comprising eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester. Nor does Breivik teach the claimed glyceride components in the soft gelatin capsule.  
Bruheim and coworkers teach a krill oil composition comprising at least 65 %w/w phospholipid, wherein the phospholipid phosphatidylcholine is present in at least 70% w/w (abstract, [0013], [0027]). Bruheim and coworkers teach that the krill oil composition comprises 37.5 % w/w of eicosapentaenoic acid (EPA) diglyceride and docosahexaenoic acid (DHA) diglyceride (Table 12), 58% w/w of free omega-3-fatty acids (Table 9), and the antioxidant astaxanthin (Table 16), wherein the values above are calculated from the combination of both the neutral krill oil isolate and polar krill oil isolate (Tables 9, 12, 14, and 16). As evidenced from Table 9, the ratio of the EPA diglyceride to DHA diglyceride is 2:1 in the combined krill oil isolates. Bruheim additionally teaches 41 %w/w of omega-3-diglycerides in the krill oil composition (table 12). Bruheim teaches such krill oil compositions further comprise 17% w/w of omega-3-triglycerides (table 13), which meet the glyceride limitations of 18-20. 
 Beaudoin teaches krill phospholipid compositions comprising krill oil, astaxanthin and (abstract, [0014]-[0026], Tables 1-6). Beaudoin teaches that said krill oil and astaxanthin composition is efficacious to preserve lipids in encapsulated fish oil 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to stabilize the ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil in the soft gel capsule of Breivik comprising incorporating a composition comprising astaxanthin and a krill oil that is composed of a mixture of phospholipids, omega-3-diglycerides and omega-3-triglycerides as taught by Bruheim, in view of Beaudoin arriving at the instantly claimed composition.  
MPEP 2143 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case, Beaudoin teaches that compositions comprising krill oil and astaxanthin are effective at inhibiting lipid peroxidation of docosahexaenoic acid ethyl ester and eicosapentaenoic acid ethyl ester in encapsulated soft gel compositions. Accordingly, said artisan would have readily predicted that applying the krill oil and astaxanthin composition of Bruheim to the soft gel capsule comprises ethyl esters of eicosapentaenoic acid and docosahexaenoic acid derived from fish oil taught by Breivik would have effectively stabilized the omega-3-fatty acids in the soft gel capsule. 
Lastly, it is noted that neither Breivik, Bruheim nor Beaudoin specifically teach wherein the composition comprises at least 70% w/w phospholipid compounds in the composition (claim 10) nor wherein the composition comprises at least 70-90% of said glyceride compounds (claims 21-22). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of phospholipids components and glyceride components in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid and astaxanthin embraced by the combination of Breivik, Bruheim and Beaudoin.
 The amount of phospholipid compounds and glyceride compounds in the soft gelatin capsule composition comprising fish oil ethyl esters, krill oil phospholipid, astaxanthin embraced by the combination of Breivik, Bruheim and Beaudoin is a result effective parameter that will affect the physical properties of the final composition. Result effective parameters are components that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. 
 Moreover, the combination of Beaudoin, Bruheim and Breivik provide a range of workable conditions to adjust the amount of phospholipid and glyceride compounds in the krill oil and fish oil ethyl ester composition, and thus, it would have been customary for an artisan of ordinary skill to determine the optimal amount of phospholipid and glyceride compounds in the krill oil and fish oil composition to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628